Title: From James Madison to Robert R. Livingston, 30 May 1807
From: Madison, James
To: Livingston, Robert R.



Dear Sir
Washington May 30. 1807

I lost no time, after the receipt of your letter requesting a passport for Col. Livingston, in forwarding that document to Mr. Juhel; and found it very convenient to add to it duplicates of letters for Genl. Armstrong & Mr. Bowdoin, the original of which had just been dispatched by another conveyance.
Your preceding letter was recd. also in due time.  I thought it most proper not to answer it till the return of the President from Monticello; tho I was not unaware that he did not contemplate any such diplomatic measure as had occurred to your speculations on our foreign interests.
Our last information from Paris was of March 20th.  It was not materially interesting: That from Madrid, with the exception of that Late decree ecchoing that of Napoleon, falls under the same remark.
You will have seen that the Treaty signed with the British Commissioners, did not satisfy the President.  Mr. Purviance who was the Bearer of it, returns with instructions which will produce another experiment.  The complexion of the new Cabinet does not flatter expectation, unless the consciousness of instability and imbecility should shrink from the effect of a rupture with us, on their own situation, & in that way supply the want of a favorable disposition.  But whatever amicable arrangements may be put on paper, harmony & good will between the parties, can not be lasting, if the most efficacious remedy be not applied to the atrocious behavior of the British Ships of war on our Coasts, and even in our harbors.
The trial at Richmond is assuming in its progress very interesting shapes.  The Court have just admitted a motion to commit for Treason.  Many witnesses are on the spot, and others on the way.  Wilkinson had not arrived at the last date from that place.  With sentiments of great consideration & regard I remain Dr. Sir Yr mo. Obedt. Servt.

James Madison

